Citation Nr: 0927638	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for urinary tract infection 
(UTI).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from February 1959 to April 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
February 2002 and issued in March 2002 by the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in March 2009.  During the hearing, the Veteran submitted 
additional evidence that has not been reviewed by the RO.  VA 
regulations require that pertinent evidence submitted by the 
Veteran must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the Veteran.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  The Veteran provided a 
written waiver of review by the agency of original 
jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During her Travel Board hearing, the Veteran testified that 
she was forced to accept civil service disability retirement 
in 1974 because of her urinary tract disorders.  The 
Veteran's civil service disability retirement records are 
Federal records.  No other records from 1974 are available.  
It may be that the Federal records related to the Veteran's 
Civil Service retirement are unavailable, but an effort to 
obtain such records must be conducted before appellate review 
may be completed.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
provide any information she has with 
respect to her Federal disability 
retirement, including the approximate date 
of retirement, the facility at which she 
was working when she retired, any 
retirement claim number which might assist 
to locate her records, and so forth.  
Then, the Veteran's civil service 
personnel records should be requested from 
the Office of personnel Management, if the 
Veteran's contention that she receives or 
received federal disability retirement is 
verified.  If the Veteran establishes that 
she received or receives disability 
retirement from another system, such as 
the Social Security Administration, those 
records should be sought.

The Veteran should also be asked to 
identify her former employer, and 
personnel records should be requested.  If 
no personnel or retirement records are 
available, a documented negative response 
should be requested.

2.  After the Veteran has provided all 
information she had regarding her 1974 
retirement, and all available records have 
been obtained, the records should be 
reviewed.  If additional information is 
obtained, the records should be reviewed.  
The Veteran should be afforded another VA 
opinion, if the additional information 
obtained on Remand is relevant to the 
claim.  

3.  After completion of the development 
directed above, determine whether any 
other development is required. 

4.  When all directed development has been 
conducted and the responses to all 
development requests have been associated 
with the claims file, adjudication should 
be completed.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the Veteran and her representative.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




